Order, entered March 22, 1965, denying a motion for a protective order pursuant to CPLR 3103 and for related relief unanimously affirmed, without costs or disbursements to any party. In affirming the court does not in this case express approval or disapproval of the general discovery, in effect, of documents produced under subpoena by nonparty witnesses (but see Avila Fabrics V. 152 W. 36th■ St.. Corp., 22 A D 2d 238, 240). The pretrial examinations have been unduly protracted, the original order for the scope and supervision of the examinations by a Referee was never made the subject of an appeal by the present appellant, the Referee ruled on the objections, and the Surrogate in turn confirmed the rulings by the Referee with an extended opinion. Without the showing of any prejudice to appellants or to the nonparty witnesses, or any objection by such witnesses, there is no warrant for this court to provide yet a further review in this overly-litigated matter. As the Surrogate noted, the parties, should complete the examinations as soon as possible “ so that a trial may be had and a determination made in this proceeding which has already been pending for two years.” Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.